FRANK, RICHARD H., Associate Judge.
We have reviewed each of the issues presented by the former husband in his attack upon the trial court’s resolution of this matter and have found no reversible error save as to the award of the former wife’s attorney’s fee. In addition to aspects of the fee evidence being inadequate to permit the fair assessment of a reasonable fee, the final judgment fails to disclose the specific findings essential to compliance with Florida Patient’s Compensation Fund v. Rowe, 472 So.2d 1145 (Fla.1985).
Accordingly, this matter is remanded for a redetermination of the wife’s attorney’s fee and the entry of an order complying *838with Rowe. Calamore v. Calamore, 555 So.2d 1302 (Fla. 4th DCA 1990).
AFFIRMED IN PART; REVERSED IN PART.
POLEN and GARRETT, JJ., concur.